ACCEPTED
                                                                                         03-15-00376-CV
                                                                                                 7356788
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/13/2015 3:47:35 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          CAUSE NO. 03-15-00376-CV

DELORES GALVAN,               §                         COURT OF APPEALS
                                                                 FILED IN
                                                                3rd COURT OF APPEALS
    Appellant,                §                                      AUSTIN, TEXAS
                              §                                 10/13/2015 3:47:35 PM
                              §                                     JEFFREY D. KYLE
vs.                           §                  THIRD                   Clerk
                                                            JUDICIAL DISTRICT
                              §
                              §
ROBERT LEAK, Individually and §
ZEBRA INSTRUMENTS             §
CORPORATION,                  §
    Appellees.                §                              STATE OF TEXAS


  APPELLANT’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

      COMES NOW, Delores Galvan, Appellant herein, requesting a fifteen (15)

day extension to file her Appellant’s Brief.

      Appellant’s Brief is due October 13, 2015. Appellant seeks a fifteen (15)

day extension. In the past thirty (30) days, Appellant’s counsel has prepared for

several out-of-town jury trials, attended several out-of-town depositions and

mediations, and is preparing for a jury trial in Harris County on October 19, 2015.

While significant time has been spent on this brief, Appellant respectfully requests

a fifteen (15) day extension so that justice may be done.
                                        Respectfully submitted,

                                        LAW OFFICE OF SCOTT OGLE

                                        By: _/s/_Scott Ogle
                                              Scott Ogle
                                        State Bar No. 00797170
                                        2028 W. Ben White Blvd.
                                        Austin, Texas 78704
                                        Telephone: (512) 442-8833
                                        Facsimile: (512) 442-3256
                                        soglelaw@peoplepc.com




                      CERTIFICATE OF CONFERENCE

      I certify that I have attempted to conferred with opposing counsel on

October 13, 2015.



                                              _/s/Scott Ogle
                                                 Scott Ogle
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been delivered to all counsel of record in accordance with the Texas Rules of Civil

Procedure, on this the 13th day of October, 2015.



      Christopher Stanley
      Sneed Vine & Perry
      1104 S. Church Street
      Georgetown, Texas 78626
      Via email: gtwnfilings@sneedvine.com
      Via facsimile: (512) 819-9707


                                                    _/s/Scott Ogle
                                                       Scott Ogle